PER CURIAM.
The orders holding the appellant-husband in contempt and committing him to jail for failing to make temporary alimony payments are summarily reversed because neither contains the requisite finding1 of a wilful failure to pay notwithstanding a present ability to do so.2 Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Blum v. Blum, 382 So.2d 52 (Fla. 3d DCA 1980); Hammond v. Sandstrom, 376 So.2d 466 (Fla. 3d DCA 1979).

. It is at best highly doubtful that such a finding, even if made, would be supportable by this record.


. Nor, alternatively, a wilful divestiture of assets in order to avoid the payment ordered by the court. Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976); Hammond v. Sandstrom, 376 So.2d 466 (Fla. 3d DCA 1979).